 


 HR 1463 ENR: To designate a portion of the Federal building located at 2100 Jamieson Avenue, in Alexandria, Virginia, as the 
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Ninth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and six 
H. R. 1463 
 
AN ACT 
To designate a portion of the Federal building located at 2100 Jamieson Avenue, in Alexandria, Virginia, as the Justin W. Williams United States Attorney’s Building. 
 
 
1.Designation 
(a)In generalThe building and structure described in subsection (b) shall be known and designated as the Justin W. Williams United States Attorney’s Building. 
(b)DescriptionThe building and structure to be designated under subsection (a) is that portion of the Federal building located at 2100 Jamieson Avenue, in Alexandria, Virginia, that is attached to the Federal building’s main tower structure, described as A-Wing in the architectural plans, and currently occupied by the Office of the United States Attorney for the Eastern District of Virginia, Alexandria Division. 
2.ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the building and structure described in section 1(b) shall be deemed to be a reference to the Justin W. Williams United States Attorney’s Building. 
3.Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary for appropriate identifying designations to be affixed to the building and structure described in section 1(b) and for an appropriate plaque reflecting the designation and honoring Justin W. Williams and his service to the Nation to be affixed to or displayed in such building and structure. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
